Citation Nr: 0502663	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  01-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for seborrheic 
keratosis.

2. Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had active service from February to November 
1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was previously before the Board in June 2003 and 
was remanded at that time for additional development.

On appeal the veteran appears to raise the issue of 
entitlement to service connection for basal cell carcinoma..  
As this issue is not currently certified or developed for 
appellate review, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  There is no credible evidence to show that seborrheic 
keratosis is related to service.

2.  There is no credible evidence to show that onychomycosis 
is related to service.


CONCLUSIONS OF LAW

1.  Seborrheic keratosis was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2004).

2.  Onychomycosis was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA has an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and to ask for any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that notice, as required by 38 U.S.C.A § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

In this case, the RO provided VCAA notice prior to the 
initial adjudication of the claim for increase.  In a 
December 2000 letter, the RO notified the veteran of the type 
of information and evidence needed to substantiate the claim, 
namely, evidence of the disorders in service and continuous 
disability since service.  The veteran was informed of 
evidence and information he should provide such as medical 
records showing treatment during and after service as well as 
lay statements from individuals aware of his disorders.

As for the quality of the VCAA notice, VA correspondence 
dated in February 2002, January 2003, September 2003, and 
April 2004 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  For 
these reasons, further VCAA notice is not required.  In 
addition, the veteran has been asked to submit relevant 
evidence that was in his possession.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran indicated that he received 
private medical treatment for his disorders and the RO made 
attempts to obtain these records.  Some records were received 
from the physicians while the veteran submitted others.  In 
addition, the RO obtained VA treatment records identified by 
the veteran and scheduled him for VA examinations.  Based on 
a review of the record, the facts relevant to this appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103, 5103A, and implementing regulations.  Hence, the 
appellant is not prejudiced by the Board proceeding to the 
merits of the claims.  See Bernard v. Brown , 4 Vet. App. 
384, 392-94 (1993). 

Factual Background

Service medical records include a January 1944 induction 
examination that notes normal skin and feet.  A March 1944 
record references infected feet.  A record dated in April 
1944 noted, "foot dressed."  In May 1944, a diagnosis of 
probable tenosynovitis of the right foot was noted.  Light 
duty was recommended for 48 hours and after two days the 
condition was improved.  

The veteran was noted to have blisters on his feet in June 
1944, and the record indicates that he had preservice 
treatment for epidermophytosis in August 1943.  His feet were 
again treated in July 1944.  

A November 1944 separation examination report indicated the 
veteran's feet were normal.  The only skin abnormality found 
was a chest scar.  

A February 1945 VA examination found that the veteran's skin 
was clear on examination.  He complained of bilateral foot 
pain and indicated that the received treatment by a 
chiropodist.  A foot disorder was not diagnosed.

Correspondence dated in February 1982 from Alvin J. Leeb, 
M.D., indicates that the veteran had been under his care 
since July 1961.  The veteran was initially seen for 
bilateral active tinea cruris, which cleared after a few 
weeks.  From 1962 to 1967 the physician treated the veteran 
intermittently for moderately seborrheic dermatitis of the 
scalp.  In 1973, two active seborrheic keratosis were 
removed.  

May and July 199 reports from G. L. Grady, M.D., noted a 
history of onychomycosis.  

Private medical records addressed to Malcolm G. Wilkinson, 
M.D., indicates a seborrheic keratosis lesion was removed 
from the veteran's left arm in August 1997 and that another 
one was removed from his trunk in December 1997.

VA Medical Center (VAMC) records dated between 1998 and March 
1999 include a diagnosis of multiple lesions due to seborrhic 
keratosis.  

Correspondence dated in January 1999 from Serkik Nazarian, 
D.P.M., indicates the veteran was seen twice since 1997 for 
hypertrophic mycotic nails.  The veteran reported that the 
condition started in service.  He also reported that the 
nails had been infected and discolored, and continued to 
worsen with time.  A nexus opinion was not offered.

A statement from Dr. Wilkinson dated in March 2001 notes 
treatment of the veteran's keratotic skin lesions and removal 
of basal cell carcinomas in 2000.

The veteran testified during a travel board hearing in June 
2002.  He stated that marching and sun exposure in service 
caused the development of the disorders.  

A July 2002 statement from Dr. Nazarian indicates that he had 
treated the veteran's foot disorders for a number of years.  
The veteran reported that onychomycosis developed during 
service and was currently chronic.  Dr. Nazarian opined that 
the onychomycosis could be service connected assuming there 
was documentation of the disorder.

In July 2002 Dr. Wilkinson reported that he had treated the 
veteran since 1996 for basal cell skin carcinomas.  The 
physician indicated that the development of malignant skin 
lesions is directly related to sun exposure, most of which 
was incurred while in the military.  The veteran had not 
reported any other significant history of sun exposure; 
therefore, the physician concluded that the lesions were 
directly related to military service.  The question of the 
relationship of this disorder is not, however, currently 
before the Board.

VAMC records dated from November 1998 to July 2001 indicate 
the veteran was seen on a few occasions relative to his feet 
and toenails.  

An April 2003 VA examination report indicated the veteran's 
claims file was reviewed.  Complaints of skin lesions about 
the head and torso areas were noted.  Following examination 
the diagnoses were scarring of the skin on top of the head, 
and alopecia areas from multiple cryotherapy and skin damage 
due to the sun; solar keratoses over the face; mild 
seborrheic dermatitis behind the ears and nose; active basal 
cell carcinomas on the left cheek; and seborrheic keratosis 
on the torso.  The opinion was that none of the skin problems 
were related to time in the service and that, based on the 
examiner's experience, all skin problems were related to the 
aging process.  

An April 2003 VA podiatry examination report notes the 
veteran's complaints of occasional pain in the right large 
toenail.  Following examination, the diagnoses were mycotic 
hypertrophic large toenails, bilaterally, and much less 
thickening of the nails.  

Another VA podiatry examination was performed in September 
2003 and the veteran's medical history was reported.  
Following examination, the opinion was that based on the 
military and post service records, the veteran did not have 
onychomycosis while in service, since the discharge physical 
mainly showed that there were no feet or skin problems.  The 
descriptive terms used in the medical clinic notes during his 
active duty never stated that the veteran had any skin 
infection that would have been compatible with 
dermatophytosis.

In a statement received in May 2004, Dr. Nazarian offered an 
opinion that based on the history provided by the veteran 
that injuries to his feet and toenails were sustained during 
service.  Dr. Nazarian noted that it was extremely difficult 
to make a connection as to where the veteran acquired his 
conditions, but it was common to see patients who served in 
the Pacific, or served in an area with trench foot condition.  
The conclusion was that the veteran had chronic seborrheic 
keratosis and onychomycosis with multiple lesions bilaterally 
on both feet since 1997 and that the condition could be 
associated with the condition the veteran was involved in 
during military service. 

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  To establish service connection, there 
must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  The requisite link between a current 
disability and military service may be established, in the 
absence of medical evidence that does so, by medical evidence 
that the veteran incurred a chronic disorder in service and 
currently has the same chronic disorder, or by medical 
evidence that links a current disability to symptoms that 
began in service and continued to the present.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b).

There is no medical evidence showing that the veteran was 
treated for either of the claimed medical disorders during 
his nine months of military service.  Foot problems were 
treated inservice, however, there is no evidence that either 
seborrheic keratosis or onychomycosis was involved.  A 
separation examination and VA examination report dated three 
months after his separation also fail to reveal evidence of 
the claimed disorders.  Indeed, there is no evidence of 
treatment for seborrheic keratosis or a toenail disorder 
until decades postservice.

Dr. Nazarian provided statements that indicate the veteran 
reported initial treatment for onychomycosis in service.  The 
physician admitted that it was extremely difficult to 
establish a nexus between service and the veteran's 
seborrheic keratosis and onychomycosis; however, concluded 
that a relationship could exist.  This opinion is speculative 
as to the probability.  

In contrast, the opinions offered by VA physicians are more 
persuasive, since they reviewed the service medical records, 
which document the historical picture of the veteran's 
medical condition in service.  Notably, there was no evidence 
treatment for either disorder in service.  Based on a review 
of these records as well as post-service records, they found 
there was no medical basis upon which to connect seborrheic 
keratosis or onychomycosis to service.

In sum, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for seborrheic keratosis and onychomycosis.  
Hence, the benefit of the doubt doctrine is not for 
application and the claims are denied.  38 U.S.C.A. 
§ 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for seborrheic keratosis 
and onychomycosis is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


